Exhibit 10.73

EXECUTED VERSION

 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

dated as of

May 16, 2011

among

EAGLE PARENT, INC.,

and

EGL HOLDCO, INC.,

and

CERTAIN SUBSIDIARIES

IDENTIFIED HEREIN,

collectively, the Initial Grantors,

and

ROYAL BANK OF CANADA,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

   Credit Agreement      1   

SECTION 1.02.

   Other Defined Terms      1    ARTICLE II    SECURITY INTERESTS   

SECTION 2.01.

   Security Interest      3   

SECTION 2.02.

   Representations and Warranties      4   

SECTION 2.03.

   Covenants      6   

SECTION 2.04.

   Additional Covenants      7    ARTICLE III    REMEDIES   

SECTION 3.01.

   Remedies Upon Default      9   

SECTION 3.02.

   Application of Proceeds      10   

SECTION 3.03.

   Grant of License to Use Intellectual Property      10    ARTICLE IV   
SUBROGATION AND SUBORDINATION   

SECTION 4.01.

   Contribution and Subrogation      11   

SECTION 4.02.

   Subordination      11    ARTICLE V    MISCELLANEOUS   

SECTION 5.01.

   Notices      11   

SECTION 5.02.

   Waivers; Amendment      11   

SECTION 5.03.

   Collateral Agent’s Fees and Expenses; Indemnification      12   

SECTION 5.04.

   Successors and Assigns      12   

SECTION 5.05.

   Survival of Agreement      12   

SECTION 5.06.

   Counterparts; Effectiveness; Several Agreement      13   

SECTION 5.07.

   Severability      13   

SECTION 5.08.

   Right of Set-Off      13   

SECTION 5.09.

   Governing Law; Jurisdiction      14   

SECTION 5.10.

   WAIVER OF JURY TRIAL      14   

SECTION 5.11.

   Headings      14   

SECTION 5.12.

   Security Interest Absolute      14   

 

-i-



--------------------------------------------------------------------------------

SECTION 5.13.    Termination or Release      15    SECTION 5.14.    Additional
Grantors      15    SECTION 5.15.    General Authority of the Collateral Agent
     15    SECTION 5.16.    Collateral Agent Appointed Attorney-in-Fact      16
   Schedules   

SCHEDULE I

   Intellectual Property   

SCHEDULE II

   Post Closing Actions    Exhibits      

EXHIBIT I

   Form of Short Form Intellectual Property Security Agreement   

EXHIBIT II

   Form of Intellectual Property Security Agreement Supplement   

 

-ii-



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY SECURITY AGREEMENT

INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of May 16, 2011, among EAGLE
PARENT, INC., a Delaware corporation, EGL HOLDCO, INC., a Delaware corporation,
and the other Persons listed on the signature pages hereof (collectively, the
“Initial Grantors”), certain subsidiaries of the Borrower from time to time
party hereto and ROYAL BANK OF CANADA (“RBC”), as Collateral Agent for the
Secured Parties.

Reference is made to the credit agreement dated as of May 16, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among EAGLE PARENT, INC., as borrower (the “Borrower”), EGL HOLDCO, INC.
(“Holdings”), RBC, as administrative agent (in such capacity, the
“Administrative Agent”), and collateral agent (in such capacity, the “Collateral
Agent”), RBC, as swing line lender (in such capacity, the “Swing Line Lender”),
each Lender from time to time party thereto and the other parties party thereto.
The Lenders have agreed to extend credit to the Borrower and the Hedge Banks
have agreed to enter into the Secured Hedge Agreements subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit and of the Hedge Banks to enter into the Secured Hedge
Agreements are conditioned upon, among other things, the execution and delivery
of this Agreement. Holdings and each other Grantor are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit and the
Hedge Banks to enter into Secured Hedge Agreements. Accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” means this Intellectual Property Security Agreement.

“Claiming Party” has the meaning assigned to such term in Section 4.01.

“Collateral” has the meaning assigned to such term in Section 2.01(a).

“Contributing Party” has the meaning assigned to such term in Section 4.01.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that

 

-1-



--------------------------------------------------------------------------------

such Grantor otherwise has the right to license, or granting any right to any
Grantor under any Copyright now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations in the United States Copyright Office, including those listed on
Schedule I.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” collectively, the Initial Grantors and any Person that executes and
delivers a Security Agreement Supplement pursuant to Section 5.14.

“Initial Grantors” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other proprietary data or information, the intellectual property
rights in software and databases and related documentation, and all additions
and improvements to any of the foregoing.

“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit II hereto.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, or granting to any Grantor any right
to make, use or sell any invention on which a Patent, now owned or hereafter
acquired by any third party, and all rights of any Grantor under any such
agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations thereof, and all applications for
letters patent of the United States or the equivalent thereof in any other
country, including registrations and pending applications in the United States
Patent and Trademark Office or any similar offices in any other country,
including those listed on Schedule I, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Perfection Information” means the schedules and attachments in the form of
Schedule II to the Security Agreement, completed and supplemented as
contemplated thereby.

 

-2-



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now owned or
hereafter acquired by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now owned or
hereafter acquired by any third party, and all rights of any Grantor under any
such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now owned or hereafter used, adopted or acquired,
and all registrations and applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule I, and (b) all goodwill
associated therewith or symbolized thereby.

ARTICLE II

SECURITY INTERESTS

SECTION 2.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations, including the Guaranty, each Grantor hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”):

(i) all Copyrights;

(ii) all Patents;

(iii) all Trademarks;

(iv) all Licenses;

(v) all other Intellectual Property; and

(vi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing.

provided, however, that notwithstanding any of the other provisions herein (and
notwithstanding any recording of the Collateral Agent’s Lien made in the U.S.
Patent and Trademark Office, U.S. Copyright Office, or other registry office in
any other jurisdiction), this Agreement shall not constitute a grant of a
security interest in any property to the extent that such grant of a security
interest is prohibited by any rule of law, statute or regulation or is
prohibited by, or constitutes a breach or default under or results in the

 

-3-



--------------------------------------------------------------------------------

termination of or gives rise to any right of acceleration, modification or
cancellation under any contract, license, agreement, instrument or other
document evidencing or giving rise to a Grantor’s right to use such property, or
would result in the forfeiture of the Grantors’ rights in the property
including, without limitation, any Trademark applications filed in the United
States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), to the extent that granting a lien in such Trademark
application prior to such filing would adversely affect the enforceability or
validity of such Trademark application.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor (only if such signature cannot reasonably be obtained by the
Collateral Agent), and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 2.02. Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agent and the other Secured Parties that:

(a) Schedule I hereto sets forth a list of all registrations and applications
for registration of Copyrights, Patents and Trademarks owned as of the date
hereof by each Grantor. Except as would not, either individually or in the
aggregate, be expected to have a Material Adverse Effect, each Grantor has good
and valid rights in and title to the Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained.

(b) The Perfection Information has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date.

(c) The Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Information for filing in each governmental,
municipal or other office specified in Schedule 5 to the Perfection Information
(or specified by notice from the Borrower to the Collateral Agent after the
Clos-

 

-4-



--------------------------------------------------------------------------------

ing Date in the case of filings, recordings or registrations required by
Section 6.11 of the Credit Agreement), are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Collateral consisting of United States
registrations and applications for Patents, Trademarks and Copyrights) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements.

(d) Each Grantor represents and warrants that a fully executed agreement in the
form of Exhibit I hereto and containing a description of all Collateral
consisting of United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights has been delivered to the Collateral Agent
for recording by the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as may
be required pursuant to the laws of any other necessary jurisdiction, to
establish a valid and perfected security interest in favor of the Collateral
Agent (for the benefit of the Secured Parties) in respect of all Collateral
consisting of registrations and applications for Patents, Trademarks and
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions under the Federal intellectual property laws, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Collateral
consisting of registrations and applications for Patents, Trademarks and
Copyrights acquired or developed by any Grantor after the date hereof, (ii) such
actions as may be required under the laws of jurisdictions outside the United
States with respect to Collateral created under such laws, and (iii) the filing
of Uniform Commercial Code financing and continuation statements contemplated in
subsection (ii) of this Section 2.02(a)).

(e) The Security Interest constitutes (i) a legal, valid security interest in
all the Collateral securing the payment and performance of the Obligations,
including the Guaranty, (ii) subject to the filings described in
Section 2.02(a), a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a fully executed short form agreement in form
and substance reasonably satisfactory to the Collateral Agent and the Borrower)
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, within the three-month period (commencing as of
the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the
one-month period (commencing as of the date hereof) pursuant to 17 U.S.C. § 205
and otherwise as may be required pursuant to the laws of any other necessary
jurisdiction. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than (i) any nonconsensual Lien that is expressly
permitted pursuant to Section 7.01 of the Credit Agreement and has priority as a
matter of law and (ii) Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

(f) The Collateral, which is owned, in whole or in part by any Grantor, is owned
by such Grantor free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement. None of the Grantors has filed
or consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Collateral, (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.

(g) This Agreement has been duly executed and delivered by each Grantor that is
party hereto. This Agreement constitutes a legal, valid and binding obligation
of such Grantor, enforceable against each Grantor that is party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

SECTION 2.03. Covenants.

(a) The Borrower agrees promptly to notify the Collateral Agent in writing of
any change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 7.01 of the Credit Agreement.

(c) (i) Each quarter, at the time of delivery of quarterly financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Company shall deliver to the Collateral Agent the information
required pursuant to Sections 1 through 8 of the Perfection Information and
(ii) annually, the Company shall deliver to the collateral Agent the information
required pursuant to Section 10 of the Perfection Information, or confirm that
there has been no change in such information since the date of such certificate
or the date of the most recent certificate delivered pursuant to this
Section 2.03(c).

(d) The Company agrees, on its own behalf and on behalf of each other Grantor,
(i) at the reasonable request of the Collateral Agent and at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents, and (ii) to take all such actions as the Collateral
Agent may from time to time reasonably request, to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral that is in excess of $1,000,000 shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, for the benefit
of the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing

 

-6-



--------------------------------------------------------------------------------

Schedule I or adding additional schedules hereto to specifically identify any
asset or item that may constitute a registration or application for Copyrights,
Patents or Trademarks; provided that any Grantor shall have the right,
exercisable within ten days after it has been notified by the Collateral Agent
of the specific identification of such Collateral, to advise the Collateral
Agent in writing of any inaccuracy of the representations and warranties made by
such Grantor hereunder with respect to such Collateral. Each Grantor agrees that
it will use commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
ten days after demand for any payment made or any reasonable expense incurred by
the Collateral Agent pursuant to the foregoing authorization; provided, however,
Grantors shall not be obligated to reimburse the Collateral Agent with respect
to any Intellectual Property Collateral which any Grantor has failed to maintain
or pursue, or otherwise allowed to lapse, terminate or be put into the public
domain, in accordance with Section 2.04(b). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(f) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
other Secured Parties from and against any and all liability for such
performance.

(g) On or prior to a date that is thirty (30) days after the Closing Date, or
such later date as the Collateral Agent may reasonably determine after any
request for extension by the Borrower, the Collateral Agent shall receive a
certificate from the Borrower confirming that all actions set forth on Schedule
II have been completed (with the exception of, if appropriate, any actions that
the Borrower certifies as not being able to complete, after having taken all
commercially reasonable efforts to complete such actions); provided, that, with
respect to any actions to be taken that have not been completed by such date,
the Collateral Agent may determine in its sole reasonable judgment to waive such
actions if it reasonably determines that the cost of completing such action is
excessive in relation to the value to the Secured Parties of the security to be
afforded thereby. In addition, the Borrower shall take all commercially
reasonable actions to complete the actions set forth on Schedule II as soon as
reasonably practical after the Closing Date.

SECTION 2.04. Additional Covenants.

(a) Except to the extent failure to act could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, with
respect to any registration or pending application of each item of its
Collateral for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all reasonable steps, including, without limitation, in
the U.S. Patent and

 

-7-



--------------------------------------------------------------------------------

Trademark Office, the U.S. Copyright Office and any other governmental authority
located in the United States, to (i) maintain the validity and enforceability of
any registered Collateral (or applications therefor) in full force and effect,
and (ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Collateral of such Grantor, including, without limitation, the payment of
required fees and taxes, the filing of responses to office actions issued by the
U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 or the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Collateral may prematurely lapse, be terminated, or become
invalid or unenforceable or placed in the public domain (or in the case of a
trade secret, becomes publicly known).

(c) Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Collateral after the Closing Date (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto and
(ii) any such After-Acquired Intellectual Property shall automatically become
part of the Collateral subject to the terms and conditions of this Agreement
with respect thereto.

(e) Once every fiscal quarter of the Borrower, with respect to issued or
registered Patents (or published applications therefor), registered Trademarks
(or applications therefor), and registered Copyrights, each Grantor shall sign
and deliver to the Collateral Agent an appropriate supplement to this Agreement
substantially in the form of Exhibit II hereto with respect to all such
Intellectual Property owned by it as of the last day of such period, to the
extent that such Intellectual Property is not covered by any previous
Intellectual Property Security Agreement so signed and delivered by it. In each
case, it will promptly cooperate as reasonably necessary to enable the
Collateral Agent to make any necessary or reasonably desirable recordations with
the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
appropriate.

(f) Notwithstanding anything to the contrary contained herein, nothing in this
Agreement prevents any Grantor from disposing of, discontinuing the use or
maintenance of, failing to pursue, or otherwise allowing to lapse, terminate or
be put into the public domain, any of its Collateral to the extent permitted by
the Credit Agreement if such Grantor determines in its reasonable business
judgment that such discontinuance is desirable in the conduct of its business.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

REMEDIES

SECTION 3.01. Remedies Upon Default.

(a) If an Event of Default occurs and is continuing, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on demand, and it is
agreed that the Collateral Agent shall have the right, at the same or different
times, with respect to any Collateral, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and, generally, to exercise any and all rights
afforded to a secured party with respect to the Obligations under the Uniform
Commercial Code (including the New York UCC) in any applicable jurisdiction or
other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, to sell or otherwise dispose of all or any part of the Collateral
securing the Obligations at a public or private sale, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

(b) The Collateral Agent shall give the applicable Grantors ten days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale. Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
re-

 

-9-



--------------------------------------------------------------------------------

turn of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 3.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 3.02. Application of Proceeds.

(a) The Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in accordance with
Section 8.04 of the Credit Agreement.

(b) The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money therefor by the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(c) In making the determinations and allocations required by this Section 3.02,
the Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Collateral Agent
pursuant to this Section 3.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Administrative Agent
of any amounts distributed to it.

SECTION 3.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, grant to the Collateral Agent an irrevocable (until the termination of
the Credit Agreement) nonexclusive license (exercisable without payment of
royalty or other compensation to any such Grantor) to use, license or, solely to
the extent necessary to exercise such rights and remedies, sublicense any of the
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
provided, however, that nothing in this Section 3.03 shall require any Grantor
to grant any license that is prohibited by any rule of law, statute or
regulation or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to any right of acceleration,
modification or cancellation under any contract, license, agreement, instrument
or other document evidencing, giving rise to a right to use or theretofore
granted, to the extent permitted by the Credit Agreement, with respect to such
property; provided, further, that such licenses to be granted hereunder with
respect to Trademarks shall be subject to the maintenance of quality standards
with respect to the goods and services on which such Trademarks are

 

-10-



--------------------------------------------------------------------------------

used sufficient to preserve the validity of such Trademarks. The use of such
license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, during the continuation of an Event of Default; provided that
any permitted license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

ARTICLE IV

SUBROGATION AND SUBORDINATION

SECTION 4.01. Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 4.02) that, in the event assets of any other
Grantor (the “Claiming Party”) shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the greater of the book
value or the fair market value of such assets, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Contributing Parties together with the net worth of the Claiming Party on
the date hereof (or, in the case of any Grantor becoming a party hereto pursuant
to Section 5.14, the date of the Security Agreement Supplement executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 4.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 4.02. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors under Sections 4.01 and 4.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Grantor
to make the payments required by Sections 4.01 and 4.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or

 

-11-



--------------------------------------------------------------------------------

consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any other Agent any Lender
or any L/C Issuer may have had notice or knowledge of such Default at the time.
No notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement. Without limitation of its indemnification obligations
under the other Loan Documents, the Borrower agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 10.05 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreements or instruments contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee or (y) a material breach of this Agreement by such Indemnitee or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.03 shall be payable within ten days of written demand therefor.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any other Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect

 

-12-



--------------------------------------------------------------------------------

representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Grantor, any such notice being waived by the
Borrower (on its behalf and on behalf of each Grantor and its Subsidiaries) to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Grantors and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or under any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender and each L/C Issuer agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender or such L/C Issuer, as the case may be; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and each L/C Issuer under this
Section 5.08 are in addition to other rights and remedies (including other
rights of setoff) that the Collateral Agent, such Lender and such L/C Issuer may
have.

 

-13-



--------------------------------------------------------------------------------

SECTION 5.09. Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT
RELATED HERETO.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 5.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

-14-



--------------------------------------------------------------------------------

SECTION 5.13. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations upon the
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature).

(b) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement or any other Loan Document to any Person
other than the Company or any of its Domestic Subsidiaries that are Restricted
Subsidiaries, (ii) the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
and Section 9.11(a)(iii) of the Credit Agreement, or (iii) with respect to any
Collateral owned by a Grantor, upon the release of such Grantor from its
obligations under the Guaranty pursuant to Section 4.13 of the Guaranty, the
security interest of such Grantor in such Collateral shall be automatically
released.

(c) Upon the granting of a security interest in any Collateral to another Person
by a Grantor pursuant to Section 7.01(i) of the Credit Agreement, the security
interest granted to or held by the Collateral Agent in such Collateral shall be
released or subordinated to such security interest granted to such Person.

(d) Each Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released if such Grantor ceases to be a Material Subsidiary
pursuant to the terms of the Credit Agreement.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 5.13, the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 5.13 shall be
without recourse to or warranty by the Collateral Agent.

SECTION 5.14. Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 6.11 of the Credit Agreement may do so by
executing and delivering a Security Agreement Supplement and such Person shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

SECTION 5.15. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals

 

-15-



--------------------------------------------------------------------------------

hereunder or thereunder except as expressly provided in this Agreement or any
other Collateral Document and (d) to agree to be bound by the terms of this
Agreement and any other Collateral Documents.

SECTION 5.16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable (until the
termination of the Credit Agreement) and coupled with an interest. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
notice by the Collateral Agent to the Borrower of its intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact or any material breach of any Loan Document by any of the
foregoing.

[Remainder of Page Intentionally Blank]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EAGLE PARENT, INC. as Initial Grantor By:  

/s/ Jason Wright

  Name:   Jason Wright   Title:   President

EGL HOLDCO, INC.

as Initial Grantor

By:  

/s/ Jason Wright

  Name:   Jason Wright   Title:   President

EPICOR SOFTWARE CORPORATION,

as Initial Grantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   Senior Vice President and General Counsel

ACTIVANT GROUP INC.,

as Initial Grantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

ACTIVANT SOLUTIONS INC.,

as Initial Grantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

 

-17-



--------------------------------------------------------------------------------

ACTIVANT INTERNATIONAL HOLDINGS, INC., as Initial Grantor By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

HM COOP LLC,

as Initial Grantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

SPECTRUM HUMAN RESOURCE SYSTEMS CORPORATION,

as Initial Grantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President

CRS RETAIL SYSTEMS, INC.,

as Initial Grantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Collateral Agent By:  

/s/ Yvonne Brazier

  Name:   Yvonne Brazier   Title:   Manager, Agency



--------------------------------------------------------------------------------

SCHEDULE I

TO THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

Intellectual Property

Patents and Patent Applications

 

Registered owner/Grantor

   Patent
Title      Country      Patent No. or Application No.                          
  

Trademarks and Trademark Applications

 

Registered owner/Grantor

   Trademark      Country      Patent No. or Application No.                    
        

Copyrights and Copyright Applications

 

Registered owner/Grantor

   Title of Work      Country      Patent No. or Application No.              
              



--------------------------------------------------------------------------------

SCHEDULE II

TO THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

Post Closing Actions

 

-2-



--------------------------------------------------------------------------------

EXHIBIT I

TO THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

FORM OF SHORT FORM

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated May 16, 2011, is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of Royal Bank of Canada, as
Collateral Agent (the “Collateral Agent”) for the Secured Parties. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement and the Intellectual Property
Security Agreement referred to therein.

WHEREAS, Eagle Parent, Inc. (the “Borrower”), EGL HOLDCO, INC. (“Holdings”),
each Lender from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and Collateral Agent, Royal Bank of Canada as Swing Line
Lender, and each other party thereto have entered into the Credit Agreement
dated as of May 16, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have severally agreed to make Loans, the L/C Issuers to issue
Letters of Credit and the Hedge Banks to enter into Secured Hedge Agreements to
the Borrower upon the terms and subject to the conditions therein.

WHEREAS, in connection with the Credit Agreement, the Grantors have entered into
the Intellectual Property Security Agreement dated May 16, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Intellectual Property Security Agreement”) in order to induce the Lenders to
make Loans, the L/C Issuers to issue Letters of Credit and the Hedge Banks to
enter into Secured Hedge Agreements.

WHEREAS, under the terms of the Intellectual Property Security Agreement, the
Grantors have granted to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, among other property, certain
intellectual property of the Grantors, and have agreed as a condition thereof to
execute this IP Security Agreement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(a) the United States Patents (as defined in the Intellectual Property Security
Agreement) set forth in Schedule A hereto;

(b) the United States registered Trademarks (as defined in the Intellectual
Property Security Agreement) and Trademarks for which United States applications
are pending set forth in Schedule B hereto; and

 

Exhibit I-1



--------------------------------------------------------------------------------

(c) the United States registrations of Copyrights (as defined in the
Intellectual Property Security Agreement) set forth in Schedule C hereto.

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the secured Obligations and that would be owed by such Grantor to any Secured
Party under the Loan Documents but for the fact that such secured Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Recordation. This IP Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office and the
United States Copyright Office. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Intellectual Property
Security Agreement. Each Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Intellectual Property Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this IP Security Agreement and the terms of
the Intellectual Property Security Agreement, the terms of the Intellectual
Property Security Agreement shall govern.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

SECTION 7. Severability. In case any one or more of the provisions contained in
this IP Security Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Intellectual Property Security Agreement
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

[Remainder of Page Intentionally Blank]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

[                    ],     as Initial Grantor By:  

 

  Name:   Title:

 

Exhibit I-3



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit I-4



--------------------------------------------------------------------------------

SCHEDULE A

United States Patents and Patent Applications

 

Registered owner/Grantor

   Patent
Title      Country      Patent No. or Application No.                          
  

 

Exhibit I-5



--------------------------------------------------------------------------------

SCHEDULE B

United States Trademarks and Trademark Applications

 

Registered owner/Grantor

   Trademark      Country      Patent No. or Application No.                    
        

 

Exhibit I-6



--------------------------------------------------------------------------------

SCHEDULE C

United States Copyright Registrations

 

Registered owner/Grantor

   Title of Work      Country      Patent No. or Application No.              
              

 

Exhibit I-7



--------------------------------------------------------------------------------

EXHIBIT II

TO THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Supplement”) dated as of [                    ], to
the Intellectual Property Security Agreement dated as of May 16, 2011 among
Eagle Parent, Inc. (the “Borrower”), EGL HOLDCO, INC. (“Holdings”), the
Subsidiaries of the Company from time to time party thereto and Royal Bank of
Canada, as Collateral Agent (the “Collateral Agent”) for the Secured Parties.

A. Reference is made to the Credit Agreement dated as of May 16, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, each Lender from time to time party
thereto, Royal Bank of Canada, as Administrative Agent and Collateral Agent, and
the other parties thereto, pursuant to which the Lenders have severally agreed
to make Loans, the L/C Issuers to issue Letters of Credit to the Borrower and
the Hedge Banks to enter into Secured Hedge Agreements upon the terms and
subject to the conditions therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Intellectual
Property Security Agreement referred to therein.

C. In connection with the Credit Agreement, the Borrower, Holdings and the other
Grantors have entered into the Intellectual Property Security Agreement in order
to induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit
and the Hedge Banks to enter into Secured Hedge Agreements. Section 5.14 of the
Intellectual Property Security Agreement provides that additional Material
Subsidiaries may become Grantors under the Intellectual Property Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Material Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Intellectual Property Security Agreement in order to
induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and
the Hedge Banks to enter into Secured Hedge Agreements from time to time under
the terms of the Credit Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.14 of the Intellectual Property Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Intellectual Property Security Agreement with the same force and effect as if
originally named therein as a Grantor and the New Grantor hereby (a) agrees to
all the terms and provisions of the Intellectual Property Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, the
New Grantor, as security for the payment and performance in full of the
Obligations does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral (as defined in the Intellectual
Property Security Agreement) of the New Grantor. Each reference to a “Grantor”
in the Intellectual Property Security Agreement shall be deemed to include the
New Grantor. The Intellectual Property Security Agreement is hereby incorporated
herein by reference.

 

Exhibit II-1



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Collateral and
(b) set forth under its signature hereto is the true and correct legal name of
the New Grantor, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. The Grantor hereby grants to the Collateral Agent for the ratable
benefit of the Secured Parties a security interest in all of such Grantor’s
right, title and interest in and to the Collateral, including:

(a) the Patents (as defined in the Intellectual Property Security Agreement) set
forth in Schedule I hereto;

(b) the registered Trademarks (as defined in the Intellectual Property Security
Agreement) and Trademarks for which applications are pending set forth in
Schedule I hereto; and

(c) the registrations of Copyrights (as defined in the Intellectual Property
Security Agreement) and Copyrights for which applications are pending set forth
in Schedule I hereto.

SECTION 6. The grant of a security interest in the Collateral by the Grantor
under this Supplement secures the payment of all Obligations of such Grantor now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Supplement secures the payment of all amounts that
constitute part of the secured Obligations and that would be owed by such
Grantor to any Secured Party under the Loan Documents but for the fact that such
secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

SECTION 7. Grants, Rights and Remedies. This Supplement has been entered into in
conjunction with the provisions of the Intellectual Property Security Agreement.
The New Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Collateral
Agent with respect to the Collateral are more fully set forth in the
Intellectual Property Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Supplement and the terms of the
Intellectual Property Security Agreement, the terms of the Intellectual Property
Security Agreement shall govern.

 

Exhibit II-2



--------------------------------------------------------------------------------

SECTION 8. The Grantor authorizes and requests that the Register of Copyrights,
the Commissioner for Patents and the Commissioner for Trademarks and any other
applicable government officer record this Supplement with respect to United
States Patents, United States registered Trademarks and Trademarks for which
United States applications are pending, and United States registered Copyrights
listed in Schedule I hereto.

SECTION 9. Except as expressly supplemented hereby, the Intellectual Property
Security Agreement shall remain in full force and effect.

SECTION 10. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 12. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.

SECTION 13. Reimbursement of the Collateral Agent’s expenses under this
Supplement shall be governed by the applicable sections of the Intellectual
Property Security Agreement.

[Remainder of Page Intentionally Blank]

 

Exhibit II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Intellectual Property Security Agreement as of the day
and year first above written.

 

[NAME OF NEW GRANTOR] By:  

 

    Name:       Title:   Jurisdiction of Formation: Address Of Chief Executive
Office:

ROYAL BANK OF CANADA,

as Collateral Agent

By:  

 

  Name:     Title:  

 

Exhibit II-4



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ] TO THE

INTELLECTUAL PROPERTY SECURITY AGREEMENT

Intellectual Property

Patents and Patent Applications

 

Registered owner/Grantor

   Patent
Title      Country      Patent No. or Application No.                          
  

Trademarks and Trademark Applications

 

Registered owner/Grantor

   Trademark      Country      Patent No. or Application No.                    
        

Copyrights and Copyright Applications

 

Registered owner/Grantor

   Title of Work      Country      Patent No. or Application No.              
              

 

Exhibit II-5